Citation Nr: 0331603	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from November 1956 to 
October 1957.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the veteran's claim for a TDIU.  


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim, of whose ultimate responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his claim has been obtained. 

2.  The veteran has one service connected disability-
bilateral pes planus, rated as 50 percent disabling.  

3.  The veteran has a 7th grade education with work 
experience as a produce vendor; he last worked full time many 
years ago, in January 1987.  

4.  The evidence is about evenly balanced-for and against 
the claim, concerning whether the veteran's service-connected 
bilateral pes planus precludes him from securing and 
maintaining all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria are met for the assignment of a TDIU.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3, 
321, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Enacted on November 9, 2000, the VCAA heightened what were 
VA's existing duties under earlier law to assist claimants 
with the development of evidence, and to provide claimants 
with notice concerning their claims.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002)).  Regulations 
implementing the statute were published at 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  

In this particular appeal, the veteran has been given the 
required preliminary notice and assistance with his claim for 
a TDIU.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is 
ultimately responsible for obtaining and which evidence VA 
will attempt to obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The notice must 
refer to the time period, one year from the date of such 
notice, established by the VCAA in which information and 
evidence may be submitted in support of a claim.  Id.; 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1353-54 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7010 (Fed. Cir. September 22, 2003).  

A letter sent by the RO to the veteran in October 2001 
provided the notice required under section 5103.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).  The letter described the type 
of evidence that would substantiate his claim and outlined, 
in terms corresponding to the provisions of the VCAA, what 
his and VA's respective responsibilities were in the effort 
to be made to obtain that evidence.  Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  The October 2001 letter also 
invited the veteran to identify or submit information or 
evidence that could support his claim.  The letter went on to 
note that, although it was preferable that he respond within 
60 days, he nevertheless had a full one year from the date of 
that letter in which to identify or submit such information 
or evidence.  

In the Quartuccio case cited above, the Court emphasized the 
importance of the notice to be furnished under section 5103 
of the VCAA, as did the opinion of the U. S. Court of Appeals 
for the Federal Circuit (the Court of Appeals) in the 
Disabled American Veterans decision.  And even more recently, 
in the PVA case also cited above, the Court of Appeals held 
that the notice issued under section 5103 of the VCAA by the 
agency of original jurisdiction (here, the RO) must inform 
the claimant clearly that he has a full year from the date of 
that notice to submit evidence or information in support of 
his claim.  The Court of Appeals invalidated the reference to 
a 30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court of 
Appeals made a conclusion similar to the one it reached in 
the Disabled American Veterans case, in which it reviewed 
38 C.F.R. § 19.9 (2002), a related VA regulation that went 
into effect on February 22, 2002.  The Court of Appeals found 
in the PVA case that the 30-day period referred to in 
38 C.F.R. § 3.159(b)(1) for claimants to respond to the 
notice issued under section 5103 of the VCAA is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the one-year response period provided by 
section 5103.  

In March 2002, another review of the veteran's claim was 
completed and a Decision Review Officer (DRO) issued a 
statement of the case (SOC) containing his decision.  At that 
time, the DRO considered all relevant evidence of record.  
See Paralyzed Veterans of America; see also Disabled American 
Veterans, 327 F.3d at 1346-48 (claimants entitled under 
38 U.S.C.A. § 7104(a) to "one review on appeal to the 
Secretary").  



In light of this procedural history, the Board finds that the 
veteran has suffered none of the detriment identified by the 
Court of Appeals in the PVA case.  Nor is there any 
indication the procedures that were followed by the RO 
discouraged or somehow mislead him from identifying or 
submitting information or evidence pertinent to his claim 
prior to expiration of the one-year allotted period.  The RO 
also made reasonable efforts to obtain all relevant records 
he adequately identified as relevant to his claim.  

Duty to Assist with the Development of Evidence

Also under the VCAA, VA has a duty to assist a claimant with 
obtaining medical and other documentary evidence pertinent to 
a claim.  38 U.S.C.A. § 5103(A)(b), (c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  VA is required to make reasonable efforts 
to obtain records pertinent to the claim and to notify the 
claimant if the records could not be secured.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  This duty to obtain 
documentary evidence applies when the claimant, after being 
requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  

By virtue of the October 2001 rating decision and the March 
2002 SOC, the veteran was apprised of the applicable laws and 
regulations governing his claim.  And all evidence he cited 
as relevant to his claim was obtained, if obtainable.  Also 
bear in mind that the Board is granting his claim, in full.  
So any failure to comply with the VCAA is essentially 
inconsequential because he is receiving the requested 
benefit.  Obviously then, since the Board can grant his claim 
based on the evidence already of record, there is no 
legitimate reason to delay doing this even if something else 
needs to be done to comply with the VCAA.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993).  




II.  Factual Background

Some of the basic facts in this case are not in dispute and 
may be briefly summarized.  The veteran has a 7th grade 
education, and he has work experience as a produce vendor.  
But he last worked full time many years ago, in January 1987.  

Service connection is in effect for bilateral pes planus, 
rated as 50 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  A rating at this highest possible 
level under this code presumes the condition is pronounced 
with, for example, marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the Achilles on manipulation, 
not improved by orthopedic shoes or appliances.  The 
veteran's combined schedular rating also is 50 percent.

The veteran's application for a TDIU (VA Form 21-8940) was 
received in October 2001.  Submitted in support of his claim 
was a VA progress note, dated in March 2000, wherein Dr. John 
C. Molloy reported the veteran had severe pes planus with 
valgus deformity of his feet and severe degenerative changes 
by x-ray.  It was noted that shoe inserts helped somewhat, 
but that his pain becomes severe after walking only about 200 
ft.; as a result, he has to stop and sit.  Dr. Molloy also 
indicated the veteran gets severe pain after standing for as 
little as 2 to 3 minutes.  He has been advised to walk for 
cardiac problems, but his feet do not permit that.  
Dr. Molloy went on to state that the veteran's service-
connected foot problems render him unemployable.  

Received in December 2001 were VA radiology reports, which 
show continued evaluation and treatment for severe pes 
abductoplanovalgus deformity.  

Also received in December 2001 was a VA progress note, 
indicating the veteran was seen in November 2001 for 
modification of his orthotics.  That reportedly allowed him a 
slightly more comfortable fit, but still did not alleviate 
the pain in his feet.  He indicated that he was unable to 
stand longer than about five minutes at a time and that he 
tried to soak his feet two or three times a day in hot soaks, 
but that still does not help his pain.  The examiner 
indicated that he and the veteran had discussed that he would 
require extension fusion surgery of his hindfoot for his 
severe pes abductoplanovalgus alignment deformity.  However, 
the examining physician explained that, at this point, the 
veteran was a very difficult surgical candidate given his 
cardiac disease and healing issues as well as his ability to 
ambulate on crutches and certainly surgery would be no 
guarantee for improving his pain and function.  The examiner 
further indicated the veteran was at that time unemployable 
on the basis of his service-connected foot problems.  She 
said it was certainly her opinion that he is not employable 
as he has quite limited ability to get around and weight 
bear, and there was really nothing that can be done that 
would not be a high risk procedure to get him more 
comfortable.  


III.  Legal Analysis

The veteran contends that his service-connected bilateral pes 
planus is so severe that he cannot secure and maintain any 
form of substantially gainful employment consistent with his 
education and work experience.  

The regulations provide that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2003).  For purposes of one 60 percent disability, 
disabilities resulting from common etiology or a single 
accident, or multiple injuries incurred in action will be 
considered as one disability.  38 C.F.R. § 4.16(a) (2), (4) 
(2003).  

Even a veteran who fails to meet these threshold minimum 
percentage standards is not precluded from receiving a TDIU 
on an extra-schedular basis, provided he is still 
unemployable.  38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.16(b) (2003).  

38 C.F.R. § 3.340 deals with the average person standard 
whereas § 4.16(a) deals with the particular individual.  
Regardless, though, the adverse affects of advancing age may 
not be considered in support of the claimed benefit.  38 
C.F.R. § 4.19.  See also VAOGCPREC 75-91 (Dec. 27, 1991).  
The Court has cited with approval that opinion.  See 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Since the veteran only has one service-connected disability, 
rated at 50 percent, he does not meet the threshold minimum 
percentage requirements of § 4.16(a).  But, as indicated, 
this does not altogether preclude him from receiving a TDIU 
on an extra-schedular basis under the provisions of 
§§ 3.321(b)(1) and 4.16(b).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Rather, the delegations of authority found 
at 38 C.F.R. §§ 3.321(b)(1) and 2.69 require that 
extraschedular consideration be made in the first instance by 
the Under Secretary for Benefits (formerly the Chief Benefits 
Director) or the Director of the Compensation and Pension 
Service.  However, in the later case of Bagwell v. Brown, 9 
Vet. App. 337 (1996), the Court noted that the question of an 
extraschedular rating is a component of the appellant's claim 
for an increased rating; the Court concluded that the Board 
is obligated to consider the applicability of the 
extraschedular rating regulation.  The Court further stated 
that 38 C.F.R. § 3.321(b)(1) does not preclude the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  The Court 
also held that, in the absence of prejudice in the Board's 
consideration of an extraschedular rating, the Board's 
determination regarding such a rating does not mandate a 
remand.  Further, as in Floyd, favorable action by the Board 
with respect to an extraschedular evaluation would be 
harmless.  

With this in mind, there is sufficient evidence to grant a 
TDIU in this particular instance.  The veteran experiences 
severe pain in his feet from his service-connected 
disability; this is well documented in the record on appeal.  
He also has significant limitation in his ability to get 
around as a consequence.  This also is well documented, most 
notably by Drs. Molloy and Martin at the VAMC in Boston.  
They both concluded the veteran is unemployable due to his 
service-connected foot problems.  Specifically, Dr. Martin 
stated the veteran was not employable as he has quite limited 
ability to get around and weight bear.  We are not empowered 
to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support 
our conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The profession medical opinions of Drs. Molloy and Martin 
certainly place the evidence, as a whole, into relative 
equipoise on the question of whether the veteran is 
unemployable due to his service-connected bilateral pes 
planus.  And in these situations, he is given the benefit of 
the doubt.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for a TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



